Citation Nr: 0524281	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  01-04 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for residuals, 
distal clavicle resection, right (major) shoulder, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for 
patellofemoral syndrome, left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased initial rating for 
patellofemoral syndrome, right knee, currently evaluated as 
10 percent disabling.

4.  Entitlement to an initial compensable evaluation for an 
anxiety disorder for the period prior to February 13, 2002.

5.  Entitlement to an increased initial rating for an anxiety 
disorder for the period beginning on February 13, 2002, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) initial rating 
for residuals of a head injury with forehead scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
issues of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran testified at a Board Hearing in April 2005 before 
the undersigned Veterans Law Judge (VLJ), who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

In addition, in a July 2005 statement, the veteran raised the 
issues of entitlement to service connection for asthma, 
whether new and material evidence has been received to reopen 
previously denied claims for service connection for arthritis 
and a left shoulder condition, and entitlement to increased 
ratings for hypertension and for gastroesphageal reflux 
disease.  As these matters have not been developed and 
adjudicated by the RO, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran testified at the Hearing that his right shoulder 
condition has worsened since his initial examination.  He 
related that the pain awakens him at night, that he is unable 
to push when getting out of bed, and that he must take long 
hot showers in the morning in order to get good movement.  He 
also related that he requires assistance when putting on a 
jacket or his shirt, as he is unable to reach back to insert 
his arm into the sleeve, and that he cannot pick up items 
from a side angle.  He must lift items, such as a gallon of 
milk, straight in front of him.  He has to use a carriage or 
stroller to transport items.  Transcript (T), pp. 5-6.  As 
concerned his knees, he must go up and down stairs sideways, 
as he has instability in both knees, as well as pain and 
swelling.  He related that the hot showers are also necessary 
for adequate motion in his knees.  T, pp. 8-10.

The veteran related that he had difficulty focusing on a his 
academic work, that he had experienced one or two panic 
attacks, and that his anxiety increases when faced with a 
task such as an academic examination or other deadline.  T, 
pp. 13-16.  The veteran related that he had experienced 
headaches ever since his in-service head injury, and his 
providers have not clearly informed him if they are related 
to his head injury or his cervical spine disorder.

The claim file reflects that the veteran has not been 
examined since 2002, and that he failed to report for 
scheduled examinations.  The veteran was emphatic at the 
hearing that he never received notice of an examination.  He 
related further that he would have missed the examination he 
appeared for had not the examiner's office called and 
reminded him of the "appointment."  The veteran related 
that he was not even aware that he was scheduled for an 
examination until he received the call.  He assured the 
undersigned VLJ that he would report for and cooperate with 
any examination scheduled and provided his current mailing 
address on the record.  He also related that he had received 
treatment for his disabilities at the Portsmouth Naval 
Hospital, and that his primary care provider is a private 
provider in Virginia Beach, Virginia.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Opinion Of The 
General Counsel 11-95 (1995).  His testimony at the hearing, 
which described his symptoms, is competent evidence that his 
service-connected disabilities have increased in severity.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
shoulder, bilateral knee, and anxiety 
disorders, and his head injury residuals, 
to include headaches.  After securing the 
necessary release, the RO should obtain 
any treatment records not already of 
record.  The RO should ensure that all of 
his related treatment records maintained 
at the Portsmouth Naval Hospital, 
Portsmouth, Virginia, and his private 
provider, Dr. Orencia, Virginia Beach, 
Virginia, are obtained.

2.  After the above is complete, the RO 
shall arrange appropriate medical 
examinations to determine the severity 
of the veteran's right shoulder, 
bilateral knee, and anxiety disorders, 
and his head injury residuals, to 
include headaches.  Please ensure the 
claim file is provided to the 
examiner(s) for review as part of the 
examination(s).  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The nature and extent of the disorders 
should be clearly set forth, as should 
all functional limitations caused by the 
disorder.

Request the examiner(s) to assess and 
opine as to whether any headaches the 
veteran may experience are related to his 
service-connected head injury residuals 
or his service-connected cervical spine 
disorder.  The appropriate examiner 
should describe and measure the forehead 
scar, determine if it is painful on 
examination, if it is associated with 
underlying tissue damage, or if there is 
frequent loss of the skin which covers 
the scar.  The examiner should also 
determine if the forehead scar manifests 
as 5 or more inches (13 or more cm.) in 
length; at least one-quarter inch (0.6 
cm.) wide at widest part; surface contour 
of scar elevated or depressed on 
palpation; scar adherent to underlying 
tissue; skin hypo-or hyper-pigmented in 
an area exceeding six square inches (39 
sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.); or, the skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

As concerns the veteran's right shoulder 
and bilateral knee disabilities, the 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disabilities being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



